DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-16 and 19, in the reply filed on 11-10-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of species CD34+ cells from claim 1 in the reply filed on 11-10-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed on 2-1-19 has been entered.  Claims 1-17 and 19-20 have been amended.  Claims 1-20 are pending.
Claims 1-20 are pending.  Claims 1-16 and 19 and species CD34+ cells are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-1-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “and CD34+ cells said cells” in line 4 of claim 1 appears to be missing the “,” between “CD34+ cells” and “said”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The phrase 108 TU/ml to 1010 TU/ml” in line 8 of claim 12 appears to be a typographical error.  “108” appears to mean “108” and “1010” appears to mean “1010”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “method for inducing pluripotent stem cells or embryonic stem-like cells” in lines 1-2 of claim 1 is vague and renders the claim indefinite.  It is unclear whether it is intended to “induce” pluripotent stem cells or embryonic stem-like cells into some other type of cells or it 
The phrase “selected from: miRNA 302 and/or 367” in line 10 of claim 1 is vague and renders the claim indefinite.  It is unclear whether 367 is intended to be part of the group to be selected from or not.  It is also unclear what would be the meaning of “367”, whether it means miRNA 367 or something else.  Claims 2-16 and 19 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “isolate stable reprogrammed cell clones characterized by not more than 4 copies of the viral vector” in the last two lines of claim 1 is vague and renders the claim indefinite.  It is unclear whether the phrase “not more than 4 copies of the viral vector” means reprogrammed cells have not more than 4 copies of the viral vector or not more than 4 copies of the viral vector is used to reprogram the cells or something else.  Claims 2-16 and 19 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “by transducing into the diseased cells SEQ ID No. 4” in lines 3-4 of claim 5 is vague and renders the claim indefinite.  It is unclear whether the phrase “SEQ ID No. 4” means the full length nucleotide sequence of SEQ ID No. 4, partial sequence of SEQ ID No. 4, or the produce encoded by the sequence of SEQ ID No. 4.  Claim 6 depends from claim 5 but fails to clarify the indefiniteness.
The term “VEC” in line 3 of claim 6 is vague and renders the claim indefinite.  The term “VEC” is an abbreviation that can stands for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “VEC” would be remedial.
The phrase “under the expression control of VEC promoter or its variants SEQ ID No. 8, or FVIII promoter or its variants, SEQ ID No. 9-18” in lines 3-4 of claim 6 is vague and renders 
The term “GM-CSF” in line 4 of claim 7 is vague and renders the claim indefinite.  The term “GM-CSF” is an abbreviation that can stands for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “GM-CSF” would be remedial.
The phrase “a pre-mixed cocktail of recombinant human cytokines comprising IL3, IL7, IL6, GM-CSF and combination thereof, and/or SCF, FLT3-ligand, TPO, IL3” in lines 3-5 of claim 13 is vague and renders the claim indefinite.  It is unclear what is intended to be claimed in said phrase.  It is unclear what would be the “combination thereof”.  It appears to be a pre-mixed cocktail of IL3, IL7, IL6 and GM-CSF, and it is unclear it is a “combination” of what.  It is also unclear whether the SCF, FLT3-ligand, TPO, IL3 is or are intended to be included in the cocktail or not.  It is unclear whether SCF, FLT3-ligand, TPO or IL3 alone or any combination is intended to be included in the cocktail.
The phrase “ability to differentiate all the cell types derived from the three germ layers” in the last line of claim 16 is vague and renders the claim indefinite.  It is unclear what is being differentiated, the reprogrammed cells, the generated induced pluripotent stem cells, or cell types of all three germ layers.  It is unclear “what” differentiate into “what”.  Claim 19 depends from claim 16 but fails to clarify the indefiniteness.
The phrase “such as carriers, diluents, adjuvants, growth factors” in the last two lines of claim 19 is vague and renders the claim indefinite.  The scope of the claim is unclear.  It is unclear whether “carriers, diluents, adjuvants, growth factors” are intended to be the limitation of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generating induced pluripotent stem cells by transducing CD34+ cells with a viral vector expressing reprogramming transcription factors selected from Oct4, Sox2, Klf4 and c-Myc or further in combination with miRNA 302 and miRNA 367, does not reasonably provide enablement for reprogramming CD34+ cells, isolated from various healthy or diseased individual or isolated from blood and/or bone marrow, into induced pluripotent stem cells by using miRNA 302 and/or miRNA 367 alone without the use of a viral vector expressing reprogramming transcription factors including Oct4, sox2, Klf4 and/or c-Myc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-16 and 19 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and/or at least one small RNA molecule selected from miRNA 302 and 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones characterized by not more than 4 copies of the viral vector.  Claim 2 specifies the CD34+ cells are isolated from blood and/or bone marrow.  Claim 3 specifies said individual is a healthy 8 to 1010 TU/ml, and/or (iv) in a volume from 50 ul to 500 ul.  Claim 13 specifies before step (iii) the cells are cultured for at least 48-72 hours in a serum free medium comprising a premixed cocktail of recombinant human cytokines comprising IL3, IL7, IL6, GM-CSF and combination thereof, and/or SCF, FLT3-ligand, TPO, IL3.  Claim 14 specifies the step (iii) is performed on a feeder layer or in feeder free condition.  Claim 15 specifies the step (iii) lasts for CD34+ at least 6 weeks.  Claim 16 reads on induced pluripotent stem cells or embryonic-like cells obtained from the method of claim 1, characterized by embryonic stem cell-like morphology compact with defined borders, and/or positive at alkaline phosphatase staining, and/or expressed stem cell nuclear and surface antigens selected from the group consisting of 

Nature of the invention: 
A method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and/or at least one small RNA molecule selected from miRNA 302 and 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones characterized by not more than 4 copies of the viral vector, and induced pluripotent stem cells produced by said method.  

The state of the prior art: 
The state of the art of reprogramming CD34+ cells into induced pluripotent stem cells by using miRNA 302 and/or miRNA 367 alone without the use of a viral vector expressing reprogramming transcription factors including Oct4, sox2, Klf4 and/or c-Myc was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 


The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of lentiviral vector LV-Lox-SFFV-Oct4-Sox2-Klf4 (LV-SFFV-OSK), OSK cassette LV-SFFV-miR-302/367-OSK and OS cassette LV-SFFV-miR-302/367-OS (p. 29, last full paragraph), isolation of CD34+ cells isolated from peripheral blood of 2 healthy donors, 1 heterozygous control and 4 hemophilic patients independently.  The isolated CD34+ cells were transduced with reprogramming LVs, and about 20 colonies were obtained from the reprogramming with LV-SFFV-OSK and more than 30 colonies from LV-SFFV-OSK-miR302/367.  LV-SFFV-OSK-derived iPSCs degenerated rapidly (bridging page 37 and 38).  A mean copy number of 1.6 for healthy iPSCs and 1.4 for hemophilic iPSCs inserted copies/cell was obtained.  CD34+-derived iPSCs underwent to a complete reprogramming and iPSCs were able to generate EBs which expressed three germ layers markers, and were able to differentiate into adipogenic, osteogenic and chondrogenic cells, and endothelia cells (page 38).


The unpredictable nature of the art:
The claims encompass reprogramming CD34+ cells, isolated from various healthy or diseased individual or isolated from blood and/or bone marrow, into induced pluripotent stem cells by using miRNA 302 and/or miRNA 367 alone without the use of a viral vector expressing reprogramming transcription factors including Oct4, sox2, Klf4 and/or c-Myc.  The specification fails to provide adequate guidance and evidence for how to reprogram CD34+ cells, isolated from various healthy or diseased individual or isolated from blood and/or bone marrow, into induced pluripotent stem cells by using miRNA 302 and/or miRNA 367 alone without the use of a viral vector expressing reprogramming transcription factors including Oct4, sox2, Klf4 and/or c-Myc.  The CD34+ cells can be derived from various organisms, such as human, chimpanzee, monkey, sheep, bovine, canine, ovine, feline, mice, rats, squirrels, prairie dogs, ground hogs, other rodents, whales, other mammals, snakes, reptiles, insects, birds, fish, and arthropods etc.  Different somatic cells differ from each other in their molecular and cellular profiles and they differ biochemically and physiologically.  Different CD34+ cells derived from different organisms differ dramatically in their abilities to be reprogrammed into induced pluripotent stem cells.  
st paragraph).  “The efficiencies of iPSC induction from a single tissue of origin are different when using different technologies.  It is hard to accurately correctly compare induction efficiency of different methods given difference in their experimental settings”.  The efficiency of iPSC induction from a single tissue origin is higher in mice than in human, decreasing the number of transgenes with the same methods would reduce the induction efficiency by orders of magnitude, non-integration methods are much less efficient than integration methods, and certain chemicals and microRNAs can markedly improve the efficiency (e.g. p. 3, left column, last paragraph).  “There is still no consensus regarding the preferred tissue from which to harvest donor cells for iPSC reprogramming… Different cell sources are associated with distinct advantages and disadvantages” (e.g. p. 4, right column, 2nd paragraph).  It is unclear if dermal papilla cells are a good source for reprogramming because the growth and quality of hair follicles depend on age, genotype, and medical conditions of the human donors.  “Blood cells are among the most favorable cell types for iPSC induction, but their development has thus far been disappointing” (e.g. p. 5, left column, 2nd and 3rd paragraph).  Parent cells of nd paragraph).  It is apparent that different species origin of parent cells, different tissue origin of parent cells, the age of the donor, and different type of parent cells would have different efficiencies of iPSC production from those parent cells, and different methods of producing iPSC from a single tissue origin can result in different iPSCs and parent cells of different tissue origins require a different number of exogenous factors.
Sommer et al., 2013 (J. Cell. Physiol., Vol. 228, p. 267-275) points out that “twenty-four transcription factors were selected and overexpressed in mouse embryonic fibroblasts containing a neomycin-resistance gene downstream the Fbx15 promoter.  Combinational expression of only four factors, Oct4, Klf4, Sox2 and c-Myc, resulted in the emergence of G418-resistant ESC-like colonies” (e.g. p. 267, right column, last paragraph).  In reprogramming strategy to produce iPSC, the piggyback system has the drawbacks of overall low efficiency, the need for a laborious screening before and after transposon removal and the potential risk of genotoxic effects that limited its generalized applicability (e.g. p. 269, bridging left and right column).  Regarding the use of self-replicating selectable episomes and minicircle vectors for reprogramming human somatic cells, there are two major disadvantages including the extremely low efficiency (3-6 colonies per million cells) and the use of the SV40LT oncoprotein in the reprogramming cocktail (e.g. p. 269, right column, last paragraph).  Sommer also reports that “variations in the endogenous expression of a reprogramming factor and epigenetic differences among the various 5 to 1x106) are lacking (e.g. p. 270. Right column, 2nd paragraph).  It is apparent that not all transcription factors can be used to reprogram somatic cells into iPSC and only a few core transcription factors are capable of reprogramming somatic cells into iPSC.  Different reprogramming technologies have their own limitations and challenges.  For example, the piggyback system has the drawbacks of overall low efficiency, the need for a laborious screening before and after transposon removal and the potential risk of genotoxic effects.  The self-replicating selectable episomes and minicircle vectors for reprogramming human somatic cells have two major disadvantages including the extremely low efficiency (3-6 colonies per million cells) and the use of the SV40LT oncoprotein in the reprogramming cocktail.  Further, variations in the endogenous expression of a reprogramming factor and epigenetic differences among the various cell types may have an effect on their amenability to reprogramming, and reprogramming of certain cell types may be challenging when suitable protocols for the isolation and expression of primary cells to an adequate number (typically 1x105 to 1x106) are lacking.  Different types of somatic cells have different levels of endogenous expression of reprogramming factors and epigenetic differences and they have different potentials or have no capability to be reprogrammed into iPSC.
Zhang et al., 2012 (Cell Cycle, Vol. 11, No. 24, p. 1-9) discussed roadblocks in iPSC reprogramming engineering, such as the inefficiency of the process, tumorigenicity and st paragraph).  iPSC generation efficiency was reduced with the decreasing number of TFs.  “By observing 16 stoichiometric combinations of OSKM transduced by lentiviral vectors in mouse embryonic fibroblast (MEF)-derived iPSCs, the combination of a high Oct4 level and moderate levels of Sox2 and Klf4 reportedly conferred the best efficiency and differentiation capacity.  These results suggest that the dosage and proportions of pluripotency factors are critical in iPSC engineering.  The overexpression of transcription factors directly or indirectly contributes to incomplete or heterogenetic conversion (e.g. p. 2, bridging left and right columns).  It is apparent that iPSC engineering is plagued by low efficiency and high heterogeneity, iPSC generation efficiency was reduced with the decreasing number of TFs, and the dosage and proportions of pluripotency factors are critical in iPSC engineering.  The type of somatic cells used, the number of reprogramming factors or transcription factors used, and the type of reprogramming factors used have to be considered individually to determine if the somatic cells can be reprogrammed into induced pluripotent stem (iPS) cells.  
It was unpredictable before the effective filing date of the claimed invention whether the claimed method would be able to reprogram CD34+ cells derived from various organisms into induced pluripotent stem cells.  There is no evidence of record that shows reprogramming of CD34+ cells derived from various organisms, healthy or disease (type A hemophilia), into induced pluripotent stem cells by using a viral vector comprising miRNA 302 and/or miRNA367 

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to identify and isolate CD34+ cells from blood or bone marrow derived from numerous different organisms, healthy or diseased (type A hemophilia), such as human, monkey, chimpanzee, bovine, sheep, horse, dogs, cats, mice, rats, squirrels, prairie dogs, other rodents, whales, other mammals, fish, birds, insects, arthropods, reptiles and snakes etc., characterization of the CD34+ cells isolated from various organisms, preparation of viral vector expressing miRNA 302 and/or 367 alone, transduction of the viral vector into the isolated CD34+ cells derived from various organisms, trial and error experimentation to culture the reprogrammed CD34+ cells in various undefined culturing conditions so as to induce generation of iPSCs from said CD34+ cells, and trial and error experimentation to characterize the reprogrammed CD34+ cells to determine whether said reprogrammed CD34+ cells are reprogrammed into pluripotent stem cells or embryonic stem-like cells.
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papapetrou et al., 2011 (Nature Protocols, Vol. 6, No. 9, p. 1251-1273, IDS).
Claims 1-3, 11-12, 14-16 and 19 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and/or at least one small RNA molecule selected from miRNA 302 and 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones characterized by not more than 4 copies of the viral vector.  Claim 2 specifies the CD34+ cells are isolated from blood and/or bone marrow.  Claim 3 specifies said individual is a healthy individual or a diseased individual affected by a genetic disease comprising type A hemophilia.  8 to 1010 TU/ml, and/or (iv) in a volume from 50 ul to 500 ul.  Claim 14 specifies the step (iii) is performed on a feeder layer or in feeder free condition.  Claim 15 specifies the step (iii) lasts for CD34+ at least 6 weeks.  Claim 16 reads on induced pluripotent stem cells or embryonic-like cells obtained from the method of claim 1, characterized by embryonic stem cell-like morphology compact with defined borders, and/or positive at alkaline phosphatase staining, and/or expressed stem cell nuclear and surface antigens selected from the group consisting of Oct4, Sox2, Klf4, Tra1-81 and Ssea-3/4, and/or unmethylated state of NANOG promoter, and/or increase in telomerase therefore reactivation of telomerase complex, and/or a normal karyotype, and/or ability to differentiate all the cell types derived from the three germ layers.  Claim 19 reads on a pharmaceutical composition comprising the induced pluripotent stem cells of claim 16 and at least one further pharmaceutical acceptable agents, such as carriers, diluents, adjuvants, growth factors.
Papapetrou teaches “generation of transgene-free human induced pluripotent stem cells with an excisable single polycistronic vector” (e.g. Title).  Papapetrou uses a single polycistronic lentiviral vector (pLM-fSV2A) coexpressing Oct4, Sox2, Klf4 and c-Myc to produce human induced pluripotent stem cells.  Vector-excised iPSC lines maintain all characteristics of pluripotency.  This protocol can be used to efficiently derive transfene-free iPSCs form many starting cell types in approximately 12-14 weeks (e.g. Abstract) (For claims 1, 11, 15-16 and 19).  Papapetrou also use the PLM-fSV2A vector to derive iPSCs from cord blood CD34+ cells (e.g. Table 1, p. 1252, left column, 1st paragraph) (For claim 2).  The vector-excised iPSC lines would st paragraph) (For claim 12).  Papapetrou teaches for iPSC generation, replating the transduced cells at low density on MEF at an early time point (3-5 days after transduction) may be preferable.  Papapetrou also teaches both options: reprogramming on feeders or feeder free (e.g. p. 1256, bridging, left and right columns) (Fro claim 14).  Thus, the claims are anticipated by Papapetrou.

Claim(s) 1-5, 11, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talmon et al., May, 2015 (Molecular Therapy, Volume 23, Supplement 1, pp. S71-S72).
Claims 1-5, 11, 16 and 19 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and/or at least one small RNA molecule selected from miRNA 302 and 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones characterized by not more than 4 copies of the viral vector.  Claim 2 specifies the CD34+ cells are isolated from blood and/or bone marrow.  Claim 3 specifies said individual is a healthy individual or a diseased individual affected by a genetic disease comprising type A hemophilia.  Claim 4 specifies the cells isolated from said disease individual are genetically corrected by gene transfer or gene therapy.  Claim 5 specifies the cells isolated from the type A hemophilia affected 
Regarding claims 1-5, 11, 16 and 19, Talmon teaches “correcting the bleeding phenotype in Hemophilia A using Lentivirally FVIII-corrected endothelial cells differentiated from hemophilic induced pluripotent stem cells (IPSC)” (e.g. Title).  Somatic cells can be reprogrammed to generate autologous, disease-free iPSCs, then differentiated into cell target relevant for gene and cell therapy.  Talmon teaches generation of FVIII-corrected patient-specific iPSCs from peripheral blood cells and differentiating them into functional endothelial cells (ECs), secreting FVIII after transplantation (e.g. p. S71).  CD34+ cells were isolated from peripheral blood of healthy and hemophilic donors and reprogrammed with a Cre-excisable polycistronic LV (lentiviral vector) carrying OCT4, SOX2 and KLF4.  iPSCs were characterized by alkaline phosphatase (AP), immunofluorescence staining, telomeres length, RT-PCR for stem cell markers in iPSCs and three germ layers markers in embryoid bodies.  Reprogrammed st and 2nd paragraphs) (For claims 4-5).  Since Cre-excisable polycistronic LV is used, the resulting iPSCs could have no viral vector because the LV can be excised out, and the resulting iPSCs have no more than 4 copies of the viral vector.  Thus, the claims are anticipated by Talmon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapetrou et al., 2011 (Nature Protocols, Vol. 6, No. 9, p. 1251-1273, IDS) or Talmon et al., May, 2015 (Molecular Therapy, Volume 23, Supplement 1, pp. S71-S72) each in view of Cheng, Linzhao, May 21, 2015 (US 20150139961 A1).
Claims 1, 7-10 and 13 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and/or at least one small RNA molecule selected from miRNA 302 and 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones characterized by not more than 4 copies of the viral vector.  Claim 7 specifies the cells are activated before step (ii) by culturing them at least 48-70 hours till 4-10 days in a serum-free and/or xeno-free medium comprising cytokines as listed.  Claim 8 specifies the cytokines are used as a mixture.  Claim 9 specifies the concentration of said cytokines ranges from 20 ng/ml to 100 ng/ml.  Claim 10 specifies the concentration of the mixture of cytokines ranges between 5 and 25 ng/ml.  Claim 13 specifies before step (iii) the cells are cultured for at least 48-72 hours in a serum free medium comprising a premixed cocktail of recombinant human cytokines comprising IL3, IL7, IL6, GM-CSF and combination thereof, and/or SCF, FLT3-ligand, TPO, IL3.  
st paragraph) (For claim 2).  The vector-excised iPSC lines would contain no more than 4 copies of the viral vector (For claim 1).  The CD34+ cells from cord blood could be from a healthy individual or from a diseased individual (For claim 3).  The optimal cell density at the time of transduction is 50-70% and can be achieved by plating 50,000-100,000 cells in a well of six-well plate less than 24 hours before transduction (e.g. p. 1254, left column, 1st paragraph) (For claim 12).  Papapetrou teaches for iPSC generation, replating the transduced cells at low density on MEF at an early time point (3-5 days after transduction) may be preferable.  Papapetrou also teaches both options: reprogramming on feeders or feeder free (e.g. p. 1256, bridging, left and right columns) (Fro claim 14).
Talmon teaches “correcting the bleeding phenotype in Hemophilia A using Lentivirally FVIII-corrected endothelial cells differentiated from hemophilic induced pluripotent stem cells (IPSC)” (e.g. Title).  Somatic cells can be reprogrammed to generate autologous, disease-free iPSCs, then differentiated into cell target relevant for gene and cell therapy.  Talmon teaches generation of FVIII-corrected patient-specific iPSCs from peripheral blood cells and differentiating them into functional endothelial cells (ECs), secreting FVIII after transplantation (e.g. p. S71).  CD34+ cells were isolated from peripheral blood of healthy and hemophilic donors st and 2nd paragraphs) (For claims 4-5).  Since Cre-excisable polycistronic LV is used, the resulting iPSCs could have no viral vector because the LV can be excised out, and the resulting iPSCs have no more than 4 copies of the viral vector.
Papapetrou and Talmon do not specifically teach the cells are activated before step (ii) or step (iii) by culturing them at least 48-70 hours till 4-10 days in a serum-free and/or xeno-free medium comprising cytokines as listed, the cytokines are used as a mixture, the concentration of said cytokines ranges from 20 ng/ml to 100 ng/ml, or the concentration of the mixture of cytokines ranges between 5 and 25 ng/ml.
Cheng teaches cord blood or adult bone marrow CD34+ cells can be reprogrammed to early stem cells, and methods for reprogramming blood cells of a subject (e.g. [0008]).  A method of introducing a plurality of factors into the blood cells to reprogram the blood cells to pluripotent or multipotent stem cells and to generate a stable cell line (e.g. [0088]).  A viral vector, such as a lentiviral vector or adenoviral vector, expressing a plurality of pluripotency genes under the control of at least one regulatory sequence can be introduced into the blood cells (e.g. [0089]).  The method further includes adding at least one cytokines to the cells, and the 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to activate CD34+ cells before step (ii) or step (iii) by culturing them at least 48-70 hours till 4-10 days in a serum-free and/or xeno-free medium comprising cytokines, such as SCF, TPO and IL-3 because Both Papapetrou and Cheng or both Talmon and Cheng teach reprogramming CD34+ cells into pluripotent stem cells by using lentiviral vector expressing plurality of pluripotency genes and Cheng teaches culturing cells for 8-9 days in a defined serum-free culture to prime for reprogramming and CD34+ cells are cultured for 2-4 days with cytokines SCF (100 ng/ml), FL (50-100 ng/ml) and TPO (20 ng/ml) before retroviral transduction.  It would be obvious for one of ordinary skill in the art to culture the CD34+ cells in a serum-free medium comprising the cited cytokines for at least 48-70 hours till 4-10 days in order to expand the CD34+ cells for reprogramming and to optimize the efficiency of reprogramming the CD34+ cells into pluripotent stem cells with reasonable expectation of success.

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate transgene-free human induced pluripotent stem cells with an excisable single polycistronic vector as taught by papapetrou or to correct the bleeding phenotype in Hemophilia A using Lentivirally FVIII-corrected endothelial cells differentiated from hemophilic induced pluripotent stem cells (IPSC) as taught by Talmon with reasonable expectation of success.

Claims 1, 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talmon et al., May, 2015 (Molecular Therapy, Volume 23, Supplement 1, pp. S71-S72) in view of Figueiredo et al., 1995 (GenEmbl Accession No. U24224, computer printout, pages 1-4).
Claims 1, 3 and 5-6 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and/or at least one small RNA molecule selected from miRNA 302 and 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell 
Talmon teaches “correcting the bleeding phenotype in Hemophilia A using Lentivirally FVIII-corrected endothelial cells differentiated from hemophilic induced pluripotent stem cells (IPSC)” (e.g. Title).  Somatic cells can be reprogrammed to generate autologous, disease-free iPSCs, then differentiated into cell target relevant for gene and cell therapy.  Talmon teaches generation of FVIII-corrected patient-specific iPSCs from peripheral blood cells and differentiating them into functional endothelial cells (ECs), secreting FVIII after transplantation (e.g. p. S71).  CD34+ cells were isolated from peripheral blood of healthy and hemophilic donors and reprogrammed with a Cre-excisable polycistronic LV (lentiviral vector) carrying OCT4, SOX2 and KLF4.  iPSCs were characterized by alkaline phosphatase (AP), immunofluorescence staining, telomeres length, RT-PCR for stem cell markers in iPSCs and three germ layers markers in embryoid bodies.  Reprogrammed CD34+ cells gave rise to ESC-like iPSCs colonies positive for AP staining and stem cell markers.  EBs differentiated in osteogenic, chondrogenic and adipose tissues, and expressed three germ layers markers.  Increased iPSCs telomeres length suggested telomerase reactivation and normal karyotype (For claims 16 and 19).  FVIII-corrected HA-iPSCs showed hBDD-FVIII expression, confirming HA-MNC genetic correction by LV transduction (e.g. page S72, left column, 1st and 2nd paragraphs) (For claims 4-5).  Since Cre-
Talmon does not specifically teach the use of the FVIII promoter sequence such as SEQ ID No. 9.
Figueiredo teaches human factor VIII gene promoter sequence, GenEmbl Accession No. U24224, which is 100% identical to the sequence of SEQ ID No. 9 of the present invention.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the FVIII promoter sequence such as SEQ ID No. 9 because Talmon teaches generation of FVIII-corrected patient-specific iPSCs from peripheral blood cells and FVIII-corrected HA-iPSCs showed hBDD-FVIII expression, confirming HA-MNC genetic correction by LV transduction.  Since Talmon teaches expressing FVIII in generated iPSCs and Figuieredo teaches human factor VIII gene promoter sequence, GenEmbl Accession No. U24224, which is 100% identical to the sequence of SEQ ID No. 9, it would be obvious for one of ordinary skill in the art to use the human FVIII gene promoter sequence taught by Figueiredo in the lentiviral vector taught by Talmon in order to optimize the expression of FVIII in iPSCs with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to correct the bleeding phenotype in Hemophilia A using Lentivirally FVIII-corrected endothelial cells differentiated from hemophilic induced pluripotent stem cells (IPSC) as taught by Talmon with reasonable expectation of success.

s 1-3, 11-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papapetrou et al., 2011 (Nature Protocols, Vol. 6, No. 9, p. 1251-1273, IDS) in view of Lee et al., 2010 (Blood, Vol. 116, No. 21, Abstract 2622).
Claims 1-3, 11-12, 14-16 and 19 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and/or at least one small RNA molecule selected from miRNA 302 and 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones characterized by not more than 4 copies of the viral vector.  Claim 2 specifies the CD34+ cells are isolated from blood and/or bone marrow.  Claim 3 specifies said individual is a healthy individual or a diseased individual affected by a genetic disease comprising type A hemophilia.  Claim 11 specifies the viral vector is a lentiviral or retroviral vector.  Claim 12 specifies the transducing step comprises (i) inoculating the viral vector at least once at MOI from 5-100, and/or (ii) on a cell amount from 50,000 to 500,000, and/or (iii) the viral vector has a titer from 108 to 1010 TU/ml, and/or (iv) in a volume from 50 ul to 500 ul.  Claim 14 specifies the step (iii) is performed on a feeder layer or in feeder free condition.  Claim 15 specifies the step (iii) lasts for CD34+ at least 6 weeks.  Claim 16 reads on induced pluripotent stem cells or embryonic-like cells obtained from the method of claim 1, characterized by embryonic stem cell-like morphology compact with defined borders, and/or positive at alkaline phosphatase staining, and/or expressed stem cell nuclear and surface antigens selected from the group consisting of Oct4, Sox2, Klf4, Tra1-81 and Ssea-3/4, and/or unmethylated state of NANOG promoter, and/or increase in telomerase therefore reactivation of telomerase complex, and/or a normal karyotype, 
Here the phrase “(ii) reprogramming said cells by transducing the cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc and/or at least one small RNA molecule selected from: miRNA 302 and/or 307” in step (ii) of claim 1 is interpreted as “(ii) reprogramming said cells by transducing the cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc and at least one small RNA molecule selected from: miRNA 302 and/or 307”.  The combination of transcription factor and miRNA is considered.
Papapetrou teaches “generation of transgene-free human induced pluripotent stem cells with an excisable single polycistronic vector” (e.g. Title).  Papapetrou uses a single polycistronic lentiviral vector (pLM-fSV2A) coexpressing Oct4, Sox2, Klf4 and c-Myc to produce human induced pluripotent stem cells.  Vector-excised iPSC lines maintain all characteristics of pluripotency.  This protocol can be used to efficiently derive transfene-free iPSCs form many starting cell types in approximately 12-14 weeks (e.g. Abstract) (For claims 1, 11, 15-16 and 19).  Papapetrou also use the PLM-fSV2A vector to derive iPSCs from cord blood CD34+ cells (e.g. Table 1, p. 1252, left column, 1st paragraph) (For claim 2).  The vector-excised iPSC lines would contain no more than 4 copies of the viral vector (For claim 1).  The CD34+ cells from cord blood could be from a healthy individual or from a diseased individual (For claim 3).  The optimal cell density at the time of transduction is 50-70% and can be achieved by plating 50,000-st paragraph) (For claim 12).  Papapetrou teaches for iPSC generation, replating the transduced cells at low density on MEF at an early time point (3-5 days after transduction) may be preferable.  Papapetrou also teaches both options: reprogramming on feeders or feeder free (e.g. p. 1256, bridging, left and right columns) (Fro claim 14).  
Papapetrou do not specifically teach combination of transcription factor and miRNA for reprogramming CD34+ cells into iPSCs.
Lee teaches numerous somatic cells can be reprogrammed by ectopic expression of defined transcription factors including Oct4, Sox2, Myc and Klf4 to iPSCs.  Production efficiency of iPS cells by these transcription factors is extremely low, and identification of additional factors required to enhancing iPS cells production efficiency has been an intensive research subject.  Lee reports that “hES-specific miRNAs have a strong potential to promote partially reprogrammed cord blood CD34+ cells to iPS cells with extensive self-renewal capacity.  Our study suggests that current techniques with low iPS cell production efficiency can be improved by ectopic overexpression of hES-specific miRNA (miRNA-302 and 371 clusters).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transcription factors including Oct4, Sox2, Klf4 and Myc, and the miRNA, such as miRNA 302, to reprogram CD34+ cells into iPSCs because both Papapetrou and Lee teaches reprogramming CD34+ cells into iPSCs by using transcription factors and Lee further teaches that hES-specific miRNAs have a strong potential to promote partially reprogrammed cord blood CD34+ cells to iPS cells with extensive self-renewal capacity, and ectopic overexpression of hES-specific miRNA (miRNA-302 and 371 clusters) can improve iPSC production efficiency.  One of ordinary skill in the art before the 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate transgene-free human induced pluripotent stem cells with an excisable single polycistronic vector as taught by papapetrou with reasonable expectation of success.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632